DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-13 are currently pending and are addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.

Response to Arguments
2.	Applicant’s response arguments, with regards to claims 1-13, filed on 01/24/2022 are moot in view of the new grounds of rejection under the combination of Hirota, McClelland and Nagaoka which is necessitated by Applicant’s amendments.

 Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
4.	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/388991 (reference application). 
5.	Claim 1 of the instant application is compared to claim 1 of copending Application No. 16/388991
16/388358
16/388991
A steering system of a vehicle comprising: 
an operation member configured to be operated by a driver; 

A steering system of a vehicle, comprising an operation member to be operated by a driver, 
a steering device configured to steer a wheel; and a controller configured to control the steering system
a steering device configured to steer a wheel, and a controller configured to control the steering system,
wherein the controller is configured to parallelly execute a main process and an auxiliary process, wherein the main process comprises a process in which the controller controls the steering device to perform steering of the wheel in accordance with an 


wherein the auxiliary process includes a breakdown-tendency recognition process of recognizing that the system has a tendency to break down,
the parallelly executed auxiliary process by the controller includes a system appropriateness determining process for determining whether or not the steering system is in a state in which the steering of the wheel is appropriately performed (claim 3)
the controller is configured to increase the execution ratio of the main process when a running speed of the vehicle is not lower than a threshold speed (claim 5)
configured to decrease an execution ratio of the main process and increase an execution ratio of the auxiliary process when a condition that a running speed of the vehicle is not lower than a threshold speed is satisfied
wherein the controller is further configured to change an execution ratio of the main process and an execution ratio of the 



6.	Although the claim 1 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the system claim 1 of the Application No. 16/388991, except claim 1  missing the limitations of increase the execution ratio of the main process when a running speed of the vehicle is not lower than a threshold speed and to determine the appropriateness of the steering wheel, which is obvious to change the execution ratio based on the running speed of the vehicle and determine if the steering wheel is perform properly. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claims of the instant application to includes the limitations of increasing the execution ratio based on the running speed of the vehicle and determining if the steering wheel is performed properly in order the enhance the steering operation. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1, 2, 4-5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP2010036806 to Hirota in view of US2018/0316895 to McClelland et al. further in view of US2007/0165910 to Nagaoka et al.
13.	Regarding claim 1, Hirota discloses a steering system of a vehicle, comprising an operation member configured to be operated by a driver, a steering device configured to steer a wheel ([0001] electric power steering apparatus and Figs. 1&2), and a controller configured to control the steering system ([0011] a control unit and Figs. 1&2), 
wherein the controller is configured to parallelly execute a main process and an auxiliary process (the controller controls steering operation of the vehicle/main process and the controller run a failure diagnosis process/auxiliary process, that means the two processes are running at same time/parallel see at least [ 01-02, 11-12 & 17, 22]),
wherein the main process comprises a process in which the controller controls the steering device to perform steering of the wheel in accordance with an operation of the operation member (controller unit that controls process of a steering torque (main process) see at least [ 01-02, 11-12 & 17, 22]),


Hirota does not explicitly disclose the limitation of auxiliary process comprises at least one of a breakdown-tendency recognition process of recognizing that the steering system has a tendency to break down and a system appropriateness determining process of determining whether or not the steering system is in a state in which the steering of the wheel is appropriately performed, wherein the controller is further configured to change an execution ratio of the main process and an execution ratio of the auxiliary process; wherein the execution ratio of the main process is a ratio of a processing amount of the main process to an overall processing amount,
wherein the execution ratio of the auxiliary process is a ratio of a processing amount of the auxiliary process to the overall processing amount; and wherein the overall processing amount is an amount of all processes executed by the controller per unit time.
However, McClelland is directed to autonomous work vehicle. McClelland discloses the vehicle includes a controller includes a processor comprises multiple microprocessors, where the controller controls the vehicle, that is interpreted by examiner as main process which is controlling the driving of the vehicle. Furthermore, McClelland discloses the controller executes a second process/auxiliary process “the processor 414 executes instructions for completing the second task 304”, where the 

Shall be noted that Hirota discloses the controller that executes main process and auxiliary process parallel, that means each of the processes use execution ratio of the processing amount that controller that execute (see at least [11-12 & 17, 22-23] and Figs, 1-3), this is well known in art that when system is running two or more process that same time/parallel the system use the execution ratio for each process, for more clarification the examiner using the reference of Nagaoka.
Nagoaka discloses a control unit that execute multiple process parallel, where system execute the main process (steps 012-015) and auxiliary process (steps 010-011) and the main process take three times to execute than auxiliary process, which is the processing amount of the execution of the main process ratio per unit time to the overall processing amount is higher than the processing amount of the execution of the auxiliary process ratio per unit time to the overall processing amount, that mains the 
Therefore, from the teaching of Nagoaka, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Hirota to use the technique of processing amount of the execution of the main process ratio per unit time to the overall processing amount, and the processing amount of the execution of the auxiliary process ratio per unit time to the overall processing amount 
similar to that of the teaching of Nagoaka in order to enhance the efficiency of the controller to control the operations of the vehicle.

14.	Regarding claim 2, Hirota, discloses wherein the auxiliary process includes the breakdown-tendency recognition process ([0011] a failure diagnosis process, which means a process is used to recognize when a system is likely to fail causing a steering failure).

15.	Regarding claim 4, Hirota, McClelland and Nagaoka in combination disclose all the limitation of claim 1 as discussed above, furthermore, McClelland discloses wherein the auxiliary process includes the system appropriateness determining process (executing the second task to cause the vehicle to avoid the obstacle/bush by appropriately steering the wheels see at least [¶ 21-22, 33-34] and Fig. 2B-3).

16.	Regarding claim 5, Hirota, McClelland and Nagaoka in combination disclose all the limitation of claim 1 as discussed above, furthermore, McClelland discloses wherein 

17.	Regarding claim 11, Hirota, McClelland and Nagaoka in combination disclose all the limitation of claim 1 as discussed above, Hirota does not explicitly disclose the controller is configured to change the execution ratio of the main process and the execution ratio of the auxiliary process by changing at least one of detail of the main process and details of the auxiliary process. 
However, McClelland discloses “The controller 412 may execute the second task 304 to cause the work vehicle to avoid the bush 120, ….. in response to the controller 412 receiving an indication from the sensor assembly 418 that an obstacle has been detected.” once the vehicle detects an obstacle the controller executes the second process/ auxiliary process to steer the vehicle to avoid the obstacle, that means changing the execution ratio of the auxiliary process based on the detail of the existence of obstacle. Therefore, from the teaching of McClelland, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirota to the technique of changing the execution ratio based .

18.	Claims 6-7, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of McClelland and Nagaoka et al. further in view of 20160121906 to Matsuno.
19.	Regarding claim 6, Hirota, McClelland and Nagaoka in combination disclose all the limitation of claim 1 as discussed above, Hirota does not explicitly disclose the controller is configured to increase the execution ratio of the main process when a running speed of the vehicle is no lower than a threshold speedFratio. 
However, Matsuno discloses the controller is configured to increase the execution ratio of the main process when a running speed of the vehicle is no lower than a threshold speed. (a switch group is a group of switches relating to control for assisting driving by a driver, a switch for executing travel control at a present fixed speed, that means at a specific speed the execution ratio of the main process (driving at that speed) will be higher than any other process running) see at least [¶ 28 &33]. Therefore, from the teaching of Matsuno, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirota to the technique of changing the execution ratio based on speed similar that of the teaching of Matsuno in order to enhance the operation efficiency of the vehicle.

20.	Regarding claim 7, Hirota, McClelland and Nagaoka in combination disclose all the limitation of claim 1 as discussed above, Hirota does not explicitly disclose the 
However, Matsuno discloses the controller is configured to increase the execution ratio of the main process when the vehicle is running straightforward. (a switch group is a group of switches relating to control for assisting driving by a driver, a switch for executing lane keep control, (which is travel control of staying in a set travel lane or going straightforward) see at least [¶ 28 & 33]). Therefore, from the teaching of Matsuno, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirota to use the technique of changing the execution ratio based on driving direction similar that of the teaching of Matsuno in order to enhance the operation efficiency of the vehicle.

21.	Regarding claim 9, Hirota, McClelland and Nagaoka in combination disclose all the limitation of claim 1 as discussed above, Hirota does not explicitly disclose the controller is configured to increase the execution ratio of the main process in a high-controllability required situation in which high controllability is required for the steering wheel. 
However, Matsuno discloses wherein the controller is configured to increase the execution ratio of the main process in a high-controllability required situation in which high controllability is required for the steering wheel. (a switch group is a group of switches relating to control for assisting driving by a driver, a switch for canceling the respective control operation (this means by canceling all other automatic operations out only the main process is still running, allowing for more control of the vehicle when 

22.	Regarding claim 10, Hirota, McClelland and Nagaoka in combination disclose all the limitation of claim 1 as discussed above, Hirota does not explicitly disclose the controller is configured to be operable in a first mode and operable in a second mode in which the execution ratio of the main process is set to be lower in than that in the first mode and the execution ratio of the auxiliary process is set to be high than that in the first mode, and wherein the controller is configured to witch an operation mode thereof between the first mode and the second mode. 
However, Matsuno discloses the controller is configured to be operable in a first mode and operable in a second mode in which the execution ratio of the main process is set to be lower in than that in the first mode and the execution ratio of the auxiliary process is set to be high than that in the first mode (a switch group is a group of switches relating to control for assisting driving by a driver, a switch for executing automatic driving control, in which all of these control operations are performed, that means in a first mode the auxiliary process (automatic driving controls) execution ratio is higher than the main process see at least [¶ 28]) and 
wherein the controller is configured to witch an operation mode thereof between the first mode and the second mode. (a switch for canceling the respective control operations 

23.	Regarding claim 12, Hirota, McClelland and Nagaoka in combination disclose all the limitation of claim 1 as discussed above, Hirota does not explicitly disclose the controller is configured to selectively execute, as at least a part of the main process, one of: a first steering process in which the controller controls the steering device to perform the steering the wheel based on detection by a plurality of sensors; and a second steering process in which the controller controls the steering device to perform the steering of the wheel based on detection by a part of the plurality of sensors, and wherein the controller is configured to execute the first steering process when increasing the execution ratio of the main process and to execute the second steering process when decreasing the execution ratio of the main process. 
However, Matsuno discloses wherein the controller is configured to selectively execute, as at least a part of the main process, one of: a first steering process in which the controller controls the steering device to perform the steering the wheel based on detection by a plurality of sensors (control device that controls an assist torque generated by an electric steering motor provided in a steering system of the vehicle on 
wherein the controller is configured to execute the first steering process when increasing the execution ratio of the main process and to execute the second steering process when decreasing the execution ratio of the main process. (the switch group is a group of switches relating to control for assisting driving by a driver, a switch for canceling the respective control operations (increasing the ratio for the main process by decreasing the ratio of the auxiliary proves see at least [¶ 28]), a switch for executing lane deviation (decreasing the ratio for the main process by increasing the ratio of an auxiliary process)). Therefore, from the teaching of Matsuno, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirota to use the technique of selectively execute process based on the detection of the sensors and executing difference processes based on execution ratio similar that of the teaching of Matsuno in order to enhance the operation efficiency of the vehicle.

24.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of McClelland, Nagaoka further in view of US2019/0284921 to Xue.
25.	Regarding claim 3, Hirota, McClelland and Nagaoka in combination disclose all the limitation of claim 1 as discussed above, furthermore, Hirota discloses the 
Hirota does not explicitly disclose the tendency to break down based on cumulative application of an external force that leads to a breakdown of the steering system. 
However, Xue discloses the tendency to break down based on cumulative application of an external force that leads to a breakdown of the steering system. (the processing system determines constraints and ranges such as fatigue failure on the steering system, the examiner interpreting the fatigue failure as external force see at least [¶ 31]). Therefore, from the teaching of Xue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirota to use the technique of having the breakdown tendency include an external force similar that of the teaching of Matsuno in order to operate the vehicle in safe manner. 

26.	Regarding claim 8, Hirota, McClelland and Nagaoka in combination disclose all the limitation of claim 1 as discussed above, furthermore, Hirota discloses auxiliary process includes a breakdown-tendency recognition process ([¶ 11] a failure diagnosis process, which means a process is used to recognize when a system is likely to fail causing a steering failure).
Hirota does not explicitly disclose the controller is configured to increase the execution ratio of the auxiliary process in a third situation in which it is expected that there is a 
Furthermore, McClelland discloses increase the execution ratio of the auxiliary process in a third situation (see at least [¶ 21-22, 33-34] and Fig. 2B -3).
However, Xue teaches that there is a possibility of application of an external force that leads to a breakdown of the steering system ([0031] the processing system determines constraints and ranges such as fatigue failure on the steering system, the examiner interpreting the fatigue failure as external force). Therefore, from the teaching of Xue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirota to use the technique of having the breakdown tendency include an external force similar that of the teaching of Xue in order to operate the vehicle in safe manner. 

27.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of McClelland, Nagaoka and Matsuno further in view of US2019/0009794 to Toyoda. 
28.	Regarding claim 13, Hirota, McClelland and Nagaoka in combination disclose all the limitation of claim 1 as discussed above, Hirota does not explicitly disclose the controller is configured not to execute the second steering process when the steering system is in a state in which a difference between the steering of the wheel by the first process and the steering of the wheel by the second steering process is out of permissible range.
. 

Conclusion
29.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667